Detailed Action
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending. 
Claims 4-7, 11-14, & 17-20 have been withdrawn below. 
Claims 1-3, 8-10, 15 & 16 have been examined. 

Restrictions
Applicant’s election without traverse of Group I (claims 2-5 and 11-12) in the reply filed on January 26, 2021 (“Restriction Response”) is acknowledged.
Furthermore, Applicant’s election without traverse of Species B (Figure 3) in the Restriction Response is acknowledged. In the Restriction Response, Applicants submit that claims 1-3, 8-10, 15 & 16 are readable on the elected Species B.
Accordingly, claims 4-7, 11-14, & 17-20  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the Restriction Response. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-10, 15 & 16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-3 are directed to a method and  Claims 8-10, 15-17 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

Claims  1-3, 8-10, 15 & 16 recite series of steps for updating account data of a consumer, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Managing personal behavior or relationships or interactions between people. 
 
The limitations that set forth the abstract idea are:
generating, […], an account hash, wherein the account hash comprises a cryptographic hash of at least one data element from a merchant-stored transaction account data; 

transmitting, […], the associated primary account hash and the account hash to an issuer system, wherein in response to receiving the associated primary account hash and the account hash the issuer system is configured to determine an updated transaction account data based on the associated primary account hash; and updating, by the processor, the merchant-stored transaction account data based on the updated transaction account data from the issuer system.

Additionally, the examiner notes updating account data of a consumer as claimed can be practiced manually (using a pen/paper) without the use of a machine. 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
Processor
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

The processor is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of generating data associated with an account, invoke a process for matching account data and updating the account data . 

Additionally, ¶ [0083] of the application as filed states that the processor is a general-purpose computer (Useful machines for performing the various embodiments include general purpose digital computers or similar devices.)

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 


The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere 

The dependent claims do not integrate the abstract idea into a practical application because they just recite generic computer functions such as authorizing a transacting using updated account information. 

Accordingly, claims 1-3, 8-10, 15 & 16 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 15 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konda et al. (US 20180189753 A1) (“Konda”). 

As to claims 1, 8 & 15, Konda teaches a method, comprising: generating, by a processor, an account hash, wherein the account hash comprises
a cryptographic hash of at least one data element from a merchant-stored transaction account data ((¶¶ (0019)-(0022], [0032)-(0037] - "a system 
invoking, by the processor, a maintenance smart contract by passing the account hash and at least one data element from the merchant-stored transaction account data, wherein in response to being invoked the maintenance smart contract is configured to determine whether the account hash matches a stored primary account hash or a stored past account hash, and wherein in response to determining that the account hash matches the stored past account hash, the maintenance smart contract is configured to return an associated primary account hash to the processor (¶¶ (0019)-(0022], [0032](0037] - "tokenizing component 11 O may be configured to determine or generate tokens based on the sets of reference data the data processing system 102 receives. The tokens can be or can include hashes of part or all of the received sets of reference data"; "the matching component 108 can generate smart contracts that the matching component 108 stores to a public address on the blockchain 160. In some implementations, the smart contract automatically can perform the matching. For example, a smart contract can maintain a map of hash and token address, which can be updated by the smart contract (or matching component 108). When a confirmation token is generated, the smart contract can reference the map of the hash and token address to locate the transaction token. The smart contract can determine if the hash stored in the transaction token and the 
transmitting, by the processor, the associated primary account hash and the account hash to an issuer system, wherein in response to receiving the associated primary account hash and the account hash the issuer system is configured to determine an updated transaction account data based on the associated primary account hash (¶¶ (0019]-[0022], [0032]-[0037] - "the system configured for accessing the source of the transactions (such as transaction party computing platform) to get details of the transaction to generate confirmation tokens. The confirmation token can be transferred to the account of the third party authorized by the parties participating in the transaction. The transfer is recorded in the distributed ledger (blockchain)"; "the transactions are sent to the distributed ledger directly by one of the parties of the transaction (such as Merchant), and the ledger can create one or more Fees Tokens using a Token Generation Smart Contract"; "matching component 108 can locate and match tokens stored on the blockchain 160. For example, a first token can be stored at a first location when a transaction is initiated. A second token, based on reference data from a shipper, can be stored at a second location on the blockchain 160 responsive to the shipper shipping a good. The matching component 108 can match the token generated when the transaction was initiated with the confirmation token generated by the shipper"; "the smart contract can generate a third hash and token that is stored to the blockchain 160. In some implementations, the matching component 108 can search for a 
updating, by the processor, the merchant-stored transaction account data based on the updated transaction account data from the issuer system (¶¶ [0019]-(0022], [0032]-[0037] - "the set of information can include transaction information regarding a purchase, sale, or exchange of goods. The reference data can be transaction information and can include transaction identifiers, customer identifiers, federal identifiers, addresses, account identifiers, items, prices, merchant identifiers, dates, agent identifiers, exception codes, or category codes"; "tokenizing component 11 O may be configured to determine or generate tokens based on the sets of reference data the data processing system 102 receives. The tokens can be or can include hashes of part or all of the received sets of reference data"; "smart contract can maintain a map of hash and token address, which can be updated by the smart contract (or matching component 108)").

As to claims 2, 9 & 16, Konda further teaches wherein the processor is configured to generate the account hash in response to receiving a transaction request, 

As to claims 3 & 10, Konda further teaches wherein the merchant-stored transaction account data comprises at least one of a user first name, a user last name, an issuer identifier, a transaction account number, a transaction account address, a transaction account security code, or a transaction account expiration date (¶¶ [0019]-(0022], [0032]-[0037]). 


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.

Fomitchev et al (US 20090173783 A1) discloses:
Apparatus and method for indirectly determining activation status of newly issued financial presentation devices that replace existing financial presentation devices such as credit cards that are about to expire. The apparatus includes a computer device having an account update module that receives an account identifier for an existing credit card, determines a new expiration date associated with a newly issued credit card that replaces the existing credit card, retrieves transaction data associated with the new credit card and examines the expiration date of the retrieved data. If the expiration date associated with the retrieved transaction data matches the new expiration date, then the account update module determines that the newly issued card has been activated. 

[0048] At step 304, the account update module 130 queries the account update database 132 to identify a new expiration date associated with a newly issued financial presentation device, which replaces the existing financial presentation device identified by the received account identifier. In particular, once a merchant (or acquiring agent) sends a request to obtain a new expiration date of a newly issued financial presentation device 112, the IAU 130 searches the account update database 132, based on the merchant requested account identifier, for the new expiration date associated with the newly issued financial presentation device.


Vernon et al (US 20190205871 A1) discloses:
A merchant advice code system and computer-implemented method for populating a merchant advice code in a payment authorization response message includes a memory device for storing data and a processor communicatively coupled to the memory device. The processor is programmed to receive a payment authorization request message including a primary account number relating to the payment account of a cardholder. The processor is programmed to extract a copy of the primary account number from the payment authorization request message and determine whether the primary account number exists in an automated billing service database. In response to determining that the primary account number exists in the automated billing service database, the processor is programmed to store an indicator in the memory device and populate the merchant advice code in the payment authorization response message with the indicator, thereby generating an edited payment authorization response message.


Dunlevy et al (US 20170372300 A1) discloses:
[0019] This system and method specifically deals with methodologies concerning Cryptographically Verified Blockchain-based Contract Data Inputs and Off-chain Side-effects. In order for Blockchain based smart contracts to take action based on real-world inputs or have real-world side-effects (resource actions) there must exist a mechanism to verify the authenticity of smart contract inputs and data accessed in third party systems by a smart contract. Given this capability smart contracts which include third-party system inputs and side-effects can then be processed and later verified, thereby maintaining the integrity of the distributed ledger system of the requisite Blockchain-based smart contract.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAMON OBEID/Primary Examiner, Art Unit 3699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf